Citation Nr: 0426198	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which declined to grant service 
connection for post-traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2003).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD during his a May 2000 VA 
hospitalization.  At that time, he reported that he worked as 
a transportation specialist, working at night supervising a 
Vietnamese crew unloading cargo ships.  He reported that he 
was "shot at" like everyone else in Vietnam.  

The service personnel records reflect that the veteran served 
in Vietnam from March 1966 to March 1967, but do not reflect 
that he received any awards indicative in and of themselves 
of combat.  In October 2000, a stressor statement prepared by 
a social worker was added to the record.  The following are a 
few of the veteran's stressors reported therein: (1) mortared 
at an air base, Ton San Nhut tent city "B", on arrival in 
Vietnam - March 6-7, 1966; (2) witnessing the killing of a 
man in a truck in front of him - during his first 2-3 weeks 
in Vietnam; and (3) being informed of the wounding of two of 
his childhood friends (specifically named) in Vietnam.  

A VA examination dated in April 2001 indicates that the 
veteran reported that he was not directly involved in combat, 
but was recurrently exposed to shelling and sniper fire.  He 
recalled three situations in which his unit sustained enemy 
fire and two sergeants were killed early in his Vietnam tour.  
It was noted that the veteran refused to participate in the 
black market activity in Saigon, and therefore instead of 
working safely in the city, he worked nightly in a field, 
often under uncertain conditions, sometimes incurring enemy 
fire.  An Axis I diagnosis of PTSD, chronic, with low to 
moderate intensity, was made.   

As noted by the veteran's representative, the RO has not 
requested the assistance of the U.S. Armed Services Center 
for Unit Records Research (CURR) in attempting to locate 
corroborative evidence of the veteran's claimed in-service 
stressors, pursuant to M21-1, Part III, para. 5.14c.  
Similarly, the Board has been unable to locate in the record 
a stressor development letter from the RO to the veteran, 
advising him of the specific information needed from him in 
relation to his reported stressors for verification purposes.  
In this regard, the Board believes that additional 
development is necessary.

If any obtained records or information from the CURR or other 
source corroborates one of the veteran's claimed in-service 
stressors, the question next presented is whether such a 
stressor is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of DSM-IV.

The record does not indicate that the PTSD diagnoses were 
made on the basis of a verified history of the veteran's in-
service stressors and, therefore, such diagnoses are 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  Further psychiatric evaluation may 
therefore be necessary.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his PTSD 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain any records identified by the 
veteran that are not already of record.

3.  The RO should issue the veteran a 
stressor development letter, advising him 
of those specific details such as 
approximate date(s) or location(s), of 
his alleged stressor incidents in 
service, and should allow the veteran 
time to respond and present additional 
details regarding his reported stressors.  
Thereafter, the RO should review the file 
and prepare a summary of all the claimed 
stressors. 

4.  The veteran's stressor statements, 
the summary prepared by the RO and all 
associated documents, should be sent to 
the U.S. Armed Services Center for Unit 
Records Research (CURR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  CURR should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressors including, but not 
limited to, providing a copy of pertinent 
unit histories for the veteran's unit(s).

5.  The RO should make a determination as 
to whether there is credible supporting 
evidence that the claimed stressor(s) 
actually occurred.

6.  Thereafter, if, and only if one or 
more of the alleged stressors is verified 
(i.e. if the RO corroborates/verifies at 
least one of the veteran's claimed in-
service stressors), the RO should 
schedule the veteran for an examination 
by a VA psychiatrist experienced in 
evaluating post-traumatic stress 
disorders, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The RO should furnish the 
examiner with a complete and accurate 
account of the stressor or stressors that 
it has determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether in-service stressors were severe 
enough to have caused the current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the in-service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  

If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If the veteran is found 
to have a psychiatric diagnosis other 
than PTSD, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
diagnosed psychiatric illness is 
etiologically related to service or that 
a psychosis was incurred in service or 
during the first post-service year.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file, to include a copy of 
this REMAND, should be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2003 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


